Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the base having an outer wall which forms an outer wall cut out in which is provided the lower body clip for engaging the locking formation”..” wherein the lower body clip has a lower body clip hook which is shaped to engage with the locking formation”, must be shown or the feature(s) canceled from the claim(s).  This limitation, found in claims 10-11 is not found in the drawings. For example, it is not clear where it is shown that the locking formation 28 engages with clips 56.  This appears to be described in page 6 lines 1-25. However, there is not sufficient detail to claim that this is shown in the drawings.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claims 1 and 14, reading: “pressure equalizing device which has a squat shape” is unclear.  It is not clear what a squat shape consists of.  Squat is defined as “short and thickset; disproportionately broad or wide” (Oxford dictionary).  However this does not make clear what squat shape means.  Does short and thickset mean that the device has to be wider than it is long or tall?   For purposes of advancing prosecution, said limitation will be taken to mean/be read on by a reference having a body that is not significantly taller than it is wide.
The limitations of Claim 9 and 18, reading: “the base has a dome-shaped formation which forms a base aperture through which the spike extends in the third position” is unclear.  It is not clear how the opening at the bottom of the base 40 is dome shaped, since dome is defined as “a large hemispherical roof or ceiling” in merriam webster’s free online dictionary.  The opening at the bottom of the base appears to be round, but no hemispherical.  For purposes of advancing prosecution, said limitation will be interpreted as a round shaped opening.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2006023655, Giles in view of USPGPUB 20090069783 Ellstrom.
Regarding Claim 1, Giles discloses a pressure equalizing device (fig. 2, 20) which has a squat shape (since it is not significantly taller than it is wide) and which has two positions which are a retracted position (fig. 2), and an extended position (fig. 3) wherein the device comprises a spike (34) which is capable of piercing a container to increase its internal pressure, a biasing member (36)  to bias the device into the first position from the extended position, an upper body (24 and 26) which supports the spike (fig 3) and a lower body (28 / 30).  
Giles lacks the apparatus having three positions which are a first unlocked and retracted position, a second locked and retracted position, and a third unlocked and extended position wherein the upper portion has a locking formation wherein the device has a twist lock such that the device can be rotated to and from its first and second positions; wherein the twist lock comprises a slot in the lower body which is positioned to receive the locking formation to immobilize the upper body in relation to the lower body.
Ellstrom discloses a piercing member protection device which like the device of the present invention and of Giles is a piercing apparatus, and discloses that in such an assembly it is beneficial to have the device have three positions which are a first unlocked and retracted position (not shown but 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Giles by having the apparatus of Giles have three positions which are a first unlocked and retracted position, a second locked and retracted position, and a third unlocked and extended position wherein the upper portion has a locking formation wherein the device has a twist lock such that the device can be rotated to and from its first and second positions; wherein the twist lock comprises a slot in the lower body which is positioned to receive the locking formation to immobilize the upper body in relation to the lower body in order to effectively prevent the connection member 101 from being accidentally displaced from the activated position to the inactivated position as taught by Ellstrom.
Regarding Claim 2, the spike is withdrawn into the lower body in the first or second positions (Giles fig 2).  
Regarding Claim 3, the Giles device has a cylindrical shape (fig 1, and since it is disclosed as being applied to round jars, par 0010-0020)).  
Regarding Claim 4. (Currently Amended) The device as defined in _ 1 which has a squat shape wherein the ratio of its diameter to its height is from 1.2:1 to 1:1.2 (annotated fig 3 below).

    PNG
    media_image1.png
    321
    549
    media_image1.png
    Greyscale
  
Regarding Claim 5, the Giles device modified by Ellstrom discloses all the limitations of Claim 1 as discussed above.
Modified Giles lacks the upper body has an upper body wall which has an upper body wall rim along its lower edge which forms an opposing pair of notches for indicating whether the pressure equalizing device is in its second locked position or first/third unlocked position.  
Giles also discloses a see through window, which is a notch in the body 103 (par 0036), and a second locking feature therein which is also a turning locking feature, slots which create locking flange 136, formed on the upper body of the assembly (combination of part 103 and 102), in order to connect to a workpiece to be cut and also show that a connection to the workpiece is secure, and to give a user an indication of whether the locking ring 103 is in the locked or unlocked position (par 0036 and 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giles by having the upper body have an upper body wall which has an upper body wall rim along its lower edge which forms an opposing pair of notches (window of body 103 and for indicating whether the pressure equalizing device is in its second locked position or first/third unlocked position in order to connect to a workpiece to be cut and also show that a connection to the 
Regarding Claim 6, the Giles assembly as modified by Ellstrom discloses all the limitations of Claim 1 as discussed above.
Giles lacks the locking formation is in the form of a horizontal inwardly-extending arcuate ridge.
Ellstrom also discloses that the locking formation there of is in the form of a horizontal inwardly-extending arcuate ridge (fig 3, round ridge 154 which also extends inward from part 103), ridge in order to effectively prevent the connection member 101 from being accidentally displaced from the activated position to the inactivated position (par 0057).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Giles by having the locking formation is in the form of a horizontal inwardly-extending arcuate ridge in order to effectively prevent the connection member 101 from being accidentally displaced from the activated position to the inactivated position as taught by Ellstrom.
Regarding Claim 7 the upper body has a spike support with a plurality of spike support ribs to guide and support the biasing member (Annotated fig 3).

    PNG
    media_image2.png
    479
    458
    media_image2.png
    Greyscale
  
Regarding Claim 8, the lower body of Giles (30) has a base (bottom of 30) having a base peripheral ridge (32) for engaging with a container to be pierced (fig 2).  
Regarding Claim 9, the base has a dome-shaped formation which forms a base aperture through which the spike extends in the third position (since the opening through which the spike exists the base at the bottom of the base is round). 
Regarding Claims 10 and 12, device modified by Ellstrom discloses all the limitations of Claim  1 as discussed above. 
Giles lacks the base having an outer wall which forms an outer wall cut out in which is provided the lower body clip for engaging the locking formation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giles by having the base have an outer wall which forms an outer wall cut out in which is provided the lower body clip for engaging the locking formation by *** in order to effectively prevent the connection member 101 from being accidentally displaced from the activated position to the inactivated position, as taught by Ellstrom.
Regarding Claim 14, the Giles device modified by Ellstrom disclose all the limitations of Claim 14 that claim 14 has in common with Claim 1.
Giles lacks wherein lower body has an outer wall; wherein the outer wall forms an outer wall cut out in which is provided a lower body clip for engaging the locking formation wherein the slot has a slot entrance which has an upper end which is arranged to be at substantially the same level as the lower body clip.
Ellstrom discloses that in a piercing apparatus like those of the present invention and of Giles it is known and beneficial to provide the base (102) having an outer wall (outer wall of 102) which forms an outer wall cut out (125) for engaging the locking formation (par 0031), the slot having a slot entrance which has an upper end which is arranged to be at substantially the same level as the lower body clip (when engaged), in order to effectively prevent the connection member 101 from being accidentally displaced from the activated position to the inactivated position, par 0057.

Regarding Claim 15, the Giles assembly as modified by Ellstrom discloses all the limitations of Claim 14 as discussed above.
Giles lacks the locking formation is in the form of a horizontal inwardly-extending arcuate ridge.
Ellstrom also discloses that the locking formation there of is in the form of a horizontal inwardly-extending arcuate ridge (fig 3, round ridge 154 which also extends inward from part 103), ridge in order to effectively prevent the connection member 101 from being accidentally displaced from the activated position to the inactivated position (par 0057).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Giles by having the locking formation is in the form of a horizontal inwardly-extending arcuate ridge in order to effectively prevent the connection member 101 from being accidentally displaced from the activated position to the inactivated position as taught by Ellstrom.
Regarding Claim 16, the upper body has a spike support with a plurality of spike support ribs to guide and support the biasing member, see Annotated fig 2 below.

    PNG
    media_image2.png
    479
    458
    media_image2.png
    Greyscale
  
Regarding Claim 17, the lower body has a base having a base peripheral ridge (32) for engaging with a container to be pierced (fig 2).  
Regarding Claim 18, the base has a dome-shaped formation which forms a base aperture through which the spike extends in the third position (since the opening through which the spike exists the base at the bottom of the base is round).  

Allowable Subject Matter
Claims 11, 13, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claims 13 and 20, none of the cited art comprises the slot having a narrow slot entrance and a slot ramp to reduce the risk of the device being moved from its second locked position to its first unlocked position accidentally.  Even though such a feature may be known, for instance in other punches the feature was not found relating to a locking feature of a punch that extends inward from an outer body.  Thus, modifying the slots of Giles as modified by Ellstrom to further include these feature would likely be considered in the realm of impermissible hindsight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20190185307 discloses a squat shaped retractable pierce puncher, 20060042101, 2943389, 6629483, 2390309, 20060117577, 2620558, 2338592, and 8387264 comprise lid piercing devices, each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        09/17/2021